KUSHAL SHAH, f/k/a GERRON LINDSEY, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 38, 2010.
Supreme Court of Delaware.
Submitted: February 17, 2010.
Decided: April 14, 2010.
Before HOLLAND, BERGER, and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice.
This 14th day of April 2010, after careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court's well-reasoned decision dated January 14, 2010. The Superior Court did not err in concluding that appellant's fifth motion for postconviction relief was procedurally barred and that appellant had failed to overcome the procedural hurdles.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.